  8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 1 of 11 - Page ID # 749



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KAREN F. HAYES, Personal
Representative of the Estate of Thomas
J. Hayes, Deceased;                                        8:20CV201

                    Plaintiff,
                                                 MEMORANDUM AND ORDER
       vs.

NEBRASKA, KANSAS & COLORADO
RAILWAY, LLC, a Delaware Limited
Liability Company; and NUTRIEN AG
SOLUTIONS, INC., a Delaware
Corporation;

                    Defendants.


      This case is before the court on the Motions for Jurisdictional Discovery (Filing
Nos. 126 and 142) filed by Third-Party Plaintiff Nebraska, Kansas & Colorado
Railway, LLC (“NKCR”) against Third-Party Defendants Canadian National Railway
Company (“CNR”), Wisconsin Central Ltd (“Wisconsin Central”) Soo Line Railroad
Co. (“Soo Line”), and Canadian Pacific Railroad Co. (“Canadian Pacific”). For the
reasons discussed below, leave to conduct jurisdictional discovery (as to all foregoing
third-party defendants) will be denied.


                                   BACKGROUND


      On June 1, 2020, Plaintiff Karen Hayes (“Plaintiff”) sued NKCR, among other
named defendants, for negligence related to the alleged wrongful death of her
decedent, Thomas J. Hayes (“Decedent”). (Filing No. 1). Plaintiff asserts that NKCR
was negligent in accepting, transporting, and providing for use a railcar
(MOCX412494) with an allegedly defective hand-braking system and that the alleged
defects were the proximate cause of Decedent’s death.
                                          1
  8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 2 of 11 - Page ID # 750




      NKCR, in turn, filed a third-party complaint against several other railroad
entities. The third-party complaint, as amended, (Filing No. 86) asserts claims for
indemnification and contribution from CNR, Wisconsin Central, Soo Line, and
Canadian Pacific (among others) related to the claims asserted by Plaintiff against
NKCR.


      NKCR claims that CNR, Wisconsin Central, Soo Line and Canadian Pacific all
“moved MOCX412494 on multiple occasions and significantly more than the single
time NKCR moved the railcar.” (Filing No. 86 at CM/ECF p. 9). As a result, NKCR
asserts that “ [t]o the extent the trier of fact determines NKCR is liable to Plaintiff—
which NKCR disputes—then NKCR is entitled to indemn ification and/or contribution
from the Third-Party Defendants, including for all liabilities, expenses, attorney fees,
court costs, and damages incurred.” (Filing No. 86 at CM/ECF p. 2).


      CNR, Wisconsin Central, Soo Line and Canadian Pacific have all moved to
dismiss NKCR’s third-party claims against them, arguing that this court does not have
personal jurisdiction over any of the foregoing entities.


      NKCR claims that personal jurisdiction is proper and that each motion to
dismiss should be denied. However, NKCR asks the court for leave to conduct limited
jurisdictional discovery “[t]o the extent further jurisdictional allegations are required.”
(Filing No. 127 at CM/ECF p. 2). NKCR’s jurisdictional discovery request is opposed
by each entity.
                                       ANALYSIS


      NKCR does not argue that a Nebraska court has general personal jurisdiction
over CNR, Wisconsin Central, Soo Line and Canadian Pacific. Rather, it claims this
court may exercise specific personal jurisdiction over these nonresident railroads. A

                                            2
  8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 3 of 11 - Page ID # 751



court may exercise personal jurisdiction over a nonresident defendant only if the
forum state’s “long-arm statute is satisfied,” and the defendant had “minimum
contacts” with the forum such that the Fourteenth Amendment’s Due Process Clause
is not offended. Williams v. Gould, Inc., 443 N.W.2d 577, 585 (Neb. 1989) (citations
omitted).


      Nebraska’s long-arm statute permits a Nebraska court to exercise personal
jurisdiction to the fullest extent afforded under the Due Process Clause; that is, a
defendant’s conduct must “create a substantial connection with the forum state” and
“[t]he suit must arise out of or relate to the defendant's contacts with the forum.”
Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S.
Ct. 1773, 198 L. Ed. 2d 395 (2017) (internal quotations omitted). The minimum
contact inquiry focuses on whether the defendant purposely availed itself of the
privilege of conducting activities within the forum state and thereby invoked the
benefits and protections of its laws. Hanson v. Denckla, 357 U.S. 235, 253 (1958).


      “[W]here issues arise as to jurisdiction or venue, discovery is available to
ascertain the facts bearing on such issues.” Oppenheimer Fund, Inc. v. Sanders, 437
U.S. 340, 351 n. 13 (1977); see also NuTone, Inc. v. Jakel, Inc., No. 8:07CV305,
2009 WL 1974441, at *2 (D. Neb. July 6, 2009) (“It may be appropriate to permit
jurisdictional discovery to establish whether personal jurisdiction is justified.”); Marolf
v. AyA Aguirre & Aranzabal S.A., No. 4:09CV3221, 2010 WL 964956, at *2 (D. Neb.
Mar. 10, 2010) (same).


      The court should, within its discretion, allow jurisdictional discovery where the
plaintiff “can show that the factual record is at least ambiguous or unclear on the
jurisdictional issue.” Shoemoney Media Grp., Inc. v. Farrell, No. 8:09CV131, 2009
WL 1383281, at *6 (D. Neb. May 14, 2009) (citation omitted). However, “a plaintiff’s
discovery request will nevertheless be denied if it is only based on ‘bare, attenuated,

                                            3
  8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 4 of 11 - Page ID # 752



unsupported assertions[.]’” Id. (citing Lakin v. Prudential Securities, Inc., 348 F.3d
704, 713 (8th Cir.2003)); Anderson v. Nebraska, No. 4:17-CV-3073, 2018 WL
2050560, at *6 (D. Neb. Apr. 27, 2018) (“when a plaintiff offers only specu lation or
conclusory assertions about contacts with a forum state, a court is within its discretion
in denying jurisdictional discovery”).


      NKCR previously moved for jurisdictional discovery as to Third-Party
Defendant Norfolk Southern Railway Co. (“NSRC”). Applying the preceding standard,
the undersigned determined that NKCR had not stated a sufficient basis to propound
jurisdictional discovery on NSRC. The court found that “the relationship between
[NSRC’s] alleged action and the actions giving rise to this lawsuit is too attenuated to
justify the jurisdictional discovery requested by NKCR.” (Filing No. 84 at CM/ECF p.
5). That order was affirmed by Chief Judge John M. Gerrard over NKCR’ s objection.
(Filing No. 110). Both the undersigned and Judge Gerrard noted that the scope of
NKCR’s proposed inquiry was extremely broad. NKCR’s motion was denied, in part,
because it failed to narrowly tailor its requests to the specific needs of case. (Filing
No. 110 at CM/ECF p. 3).


      On its current motions, NKCR attempts to limit the scope of its inquiry,
presumably to rectify the proportionality problems it faced on its previous attempt to
conduct jurisdictional discovery. Each motion will be addressed separately.


 I.   Filing No. 126


      Filing No. 126 requests leave to serve discovery on Third-Party Defendant
CNR only. In its supporting brief, NKCR asks for discovery regarding:


      1) The nature and extent of CNR's physical presence in the State of
         Nebraska, including its ownership and maintenance of railroad tracks
         in this State;
                                            4
    8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 5 of 11 - Page ID # 753




        2) CNR's relationship to the subject railcar, including the dates the
           railcar travelled on its tracks, and whether the railcar travelled on
           CNR's purported railroad track in Nebraska; and

        3) The specific dates, times, and locations in which CNR inspected
           and/or moved the subject railcar.

(Filing No. 127 at CM/ECF pp. 4-5).


        As to the first category, CNR argues that it has produced two declarations
which aver that CNR has no physical presence in Nebraska. (Filing No. 138-1 at
CM/ECF pp. 3-4, ¶ 3, 5, 9). CNR further argues that it has declared, under penalty of
perjury, that it does not own any track, conduct any business, or have any employees
in Nebraska. (Filing No. 138-1 at CM/ECF p. 4,                            ¶ 9).     As a result of these
representations, CNR asserts that jurisdictional discovery into the nature and extent
of CNR’s physical presence in Nebraska is completely unnecessary.


        The court agrees. NKCR has not shown that the record is “ambiguous” or
“unclear” as to CNR’s physical presence (or lack thereof). Shoemoney, No.
8:09CV131, 2009 WL 1383281, at *6. CNR represents that it has no physical
presence in Nebraska, and NKCR has asserted no argument to the contrary.1


        As to the second and third categories, CNR represents that it previously moved
the subject railcar on dates in 2018 and 2019 and that the last date that CNR or any
of its subsidiaries moved the subject railcar was March 16, 2019. (Filing No. 137 at


1
  In f airness, NKCR argues that CNR’s website claims that the company operates “lines extending west to
Nebraska.” (Filing No. 127 at CM/ECF p. 2). However, CNR claims that it has an indirectly owned subsidiary
– Chicago, Central & Pacific Railroad Company (“CCP”) – that owns 1.5 miles of rail track within Nebraska and
that the website ref erences that subsidiary’s Nebraska rail track. (Filing No. 138-1 at CM/ECF p. 2, ¶ 5). NKCR
was aware of CNR’s explanation of that ref erence prior to f ull submission of this motion and mentions, but
does not contest, that description in its reply. On this record, the court does not believe that the ownership of
the 1.5 miles of track at issue is ambiguous or unclear. And regardless, “[w]hether a subsidiary is subject to
personal jurisdiction in the state has no ef fect on the jurisdictional inquiry regarding its parent.” Steinbuch v.
Cutler, 518 F.3d 580, 589 (8th Cir. 2008).
                                                        5
  8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 6 of 11 - Page ID # 754



CM/ECF p. 5). CNR claims that neither CNR nor any of its subsidiaries have ever
moved the subject railcar into Nebraska and that the subject railcar never traveled on
the Nebraska rail track owned by CNR’s subsidiary CCP. (Filing No. 137 at CM/ECF
p. 5).


         NKCR claims that the foregoing does not fully address the relevant issues.
Citing World-Wide Volkswagen Corp. v. Woodson , 444 U.S. 286, 298 (1980) NKCR
asserts that CNR placed the railcar into the “stream of commerce” when it moved
and/or inspected the railcar prior to the incident giving rise to this lawsuit. (Filing No.
141 at CM/ECF p. 2). NKCR argues that Woodson stands for the proposition that “a
forum may exercise ‘personal jurisdiction over a corporation that delivers its products
into the stream of commerce’ as long as the sales arise from the corporation’s efforts
‘to serve, directly or indirectly, the market for its product in other states’" and that
CNR’s actions meet that threshold. (Filing No. 141 at CM/ECF p. 2) (quoting
Woodson, 444 U.S. at 298).


         In Woodson, a products liability case, the Supreme Court held that there was
no personal jurisdiction over an automobile retailer and its wholesale distributor after
an automobile sold in New York was involved in an accident in Oklahoma. Plaintiffs
sued the retailer and wholesaler in federal district court in Oklah oma after the Audi
vehicle they were driving burst into flames following a traffic accident in that state.


         Woodson reasoned:

         Petitioners carry on no activity whatsoever in Oklahoma; they close no
         sales and perform no services there, avail themselves of none of the
         benefits of Oklahoma law, and solicit no business there either through
         salespersons or through advertising reasonably calculated to reach that
         State. Nor does the record show that they regularly sell cars to
         Oklahoma residents or that they indirectly, through others, serve or seek
         to serve the Oklahoma market. Although it is foreseeable that
         automobiles sold by petitioners would travel to Oklahoma and that the
                                            6
    8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 7 of 11 - Page ID # 755



        automobile here might cause injury in Oklahoma, “foreseeability” alone
        is not a sufficient benchmark for personal jurisdiction under the Due
        Process Clause. The foreseeability that is critical to due process analysis
        is not the mere likelihood that a product will find its way into the forum
        State, but rather is that the defendant's conduct and connection with the
        forum are such that he should reasonably anticipate being haled into
        court there.

        Woodson, 444 U.S. at 298.


        NKCR seeks the opposite result. NKCR argues that it is “already established
that CNR placed the subject railcar into the stream of commerce.” 2 (Filing No. 141 at
CM/ECF p. 2). But in addition, NKCR seeks limited discovery as to whether any
activity was purposefully directed at Nebraska, including “whether the railcar was
interchanged pursuant to a partnership or agreement to pull the car into or through
the State of Nebraska or, more generally, whether CNR knew of the railcar's
whereabouts, including its travel through the discrete, multi-State area that includes
Nebraska.” (Filing No. 141 at CM/ECF p. 2). CNR avers, however, that once the
subject railcar was returned to interchange service on March 16, 2019, CNR had no
knowledge of its subsequent movements. (Filing No. 138-1 at CM/ECF p. 4, ¶ 17).


        So, to recap, CNR has (1) clarified that it has no physical presence in
Nebraska, (2) indicated that the last date it possessed the subject railcar was March
16, 2019, (3) averred that it never moved the subject railcar into Nebraska, and (4)
stated it has no knowledge of the railcar’s movement into Nebraska after CNR
returned it to the interchange service.




2
  It is not entirely clear how this is established, and NKCR does not elaborate. It is true that CNR used the
subject railcar, returned it to the interchange service, and that it was then used by other railroad entities. NKCR
cites no case holding that a railroad’s return of a railcar to the interchange service is equivalent to placing it
into the “stream of commerce.” Moreover, although not entirely the same argument, the Eighth Circuit has
previously held that placing a railcar in the interchange in one state does not create personal jurisdiction in a
dif ferent state, when the railcar was transported to that state by an unrelated third-party. Soo Line R. Co. v.
Hawker Siddeley Canada, Inc., 950 F.2d 526, 529 (8th Cir. 1991).
                                                        7
     8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 8 of 11 - Page ID # 756



          Given the foregoing, it is not clear to the court how jurisdictional discovery
would have any benefit whatsoever. There are no jurisdictional facts that are “unclear
or ambiguous.” Shoemoney, No. 8:09CV131, 2009 WL 1383281, at *6. NKCR may
claim that it needs more information related to whether CNR interchanged the subject
railcar “pursuant to a partnership or agreemen t to pull the car into or through the State
of Nebraska.” (Filing No. 141 at CM/ECF p. 2). However, NKCR is simply speculating
that such an agreement perhaps exists. That is not enough. Dever v. Hentzen
Coatings, Inc., 380 F.3d 1070, 1074 n.1 (8th Cir.2004) (“When a plaintiff offers only
speculation or conclusory assertions about contacts with a forum state, a court is
within its discretion in denying jurisdictional discovery.”); Clim-A-Tech Industries, Inc.
v. Ebert, 2015 WL 2195115, *10-*11 (D. Minn. 2015) (“In the Eighth Circuit,
jurisdictional discovery is not warranted when the plaintiff fail[s] to rebut the
defendants' assertions against jurisdiction and offer[s] only conclusory allegations to
support [its] claim that personal jurisdiction exists[.]”).3


          Put differently, on the record before the court, jurisdictional discovery will delay
resolution of this case, and that delay outweighs any benefit from further probing
CNR’s contacts with Nebraska. While the court is cognizant of NKCR’s effort to tailor
the scope of its request more narrowly, its request is still not proportional to the needs
of this litigation. NKCR’s Motion (Filing No. 126) will be denied.


    II.   Filing No. 142


          NKCR has also filed a Motion for Leave to Conduct Jurisdictional Discovery as
to Third-Party Defendants Wisconsin Central, Soo Line, and Canadian Pacific, (Filing




3
 Wisconsin Central, in its briefing, indicates that such a contract does not exist as it relates to its parent,
CNR. (Filing No. 149 at CM/ECF p. 6).
                                                         8
    8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 9 of 11 - Page ID # 757



No. 142).4 As to these Third-Party Defendants, NKCR requests the following
discovery:

    1) [Their] relationship to the subject railcar, including the dates the railcar
       travelled on its tracks, the dates it was interchanged to a different
       railroad, and the railroad to which it was interchanged.

    2) The specific dates, times, and locations in which the Third Party
       Defendants inspected and/or moved the subject railcar, and whether the
       Third Party Defendants knew at these times the railcar would be pulled
       into or through the State of Nebraska and /or this "discrete, multi -State
       area."

(Filing No. 143 at CM/ECF p. 3). In support of its discovery requests, NKCR restates
its “stream of commerce” argument described and analyzed above. In its reply (Filing
No. 152), NKCR clarifies it position somewhat:

        To be clear, NKCR does not contend that jurisdiction is established
        simply because a railcar was placed into the stream of commerce by
        several foreign corporations. Rather, NKCR seeks limited jurisdictional
        information regarding the circumstances of this interchange, including
        potential partnerships or agreements to pull the car into or through the
        State of Nebraska or, more generally, the Third Party Defendants'
        knowledge of the railcar's whereabouts, including its travel through this
        multi-state area.

(Filing No. 152 at CM/ECF p. 2).


        As to Wisconsin Central, the last date that either Wisconsin Central or one of
its parents and/or subsidiaries possessed the railcar was March 16, 2019 , and
Wisconsin Central has no knowledge about what happened to railcar after placing it


4
  NKCR’s third-party complaint makes collective allegations regarding Soo Line and Canadian Pacific, who are
a subsidiary and a parent entity, respectively. As a result, their briefing on this motion is nearly identical.
However, the court has treated them separately f or the purpose of this discovery issue. They are individual
def endants, and NKCR has moved f or jurisdictional discovery f rom each, individually. Likewise, NKCR has
moved f or discovery f rom Wisconsin Central and CNR individually (on separate motions) but treated them
collectively in its third-party complaint. The court has treated them separately in this order because discovery
is sought from each.
                                                       9
  8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 10 of 11 - Page ID # 758



into interchange service. (Filing No. 149 at CM/ECF p. 6). Wisconsin Central further
states that it never moved the subject railcar into Nebraska and has no contractual
relationships with other railroads under which it would pay another railroad to move
the subject railcar into Nebraska. (Filing No. 149 at CM/ECF p. 6).


         As to Soo Line and Canadian Pacific, NKCR alleges that their last contact with
the subject railcar was on September 5, 2018, and neither railroad contests that date.
Soo Line and Canadian Pacific specifically state that they returned the railcar through
the interchange service in 2018, and “had no control over the car’s movement”
thereafter. (Filing No. 147 at CM/ECF p. 6). Moreover, Soo Line and Canadian Pacific
assert that they “neither repaired nor moved the railcar in Nebraska, and [ ] did not
direct any other railroad to do so.” (Filing No. 147 at CM/ECF p. 6). They argue that
they have no “contracts wherein [they] could direct another railroad to move a railcar
into Nebraska on Soo Line [or Canadian Pacific’s] behalf.” (Filing No. 147 at CM/ECF
p. 6).


         To summarize, Wisconsin Central, Soo Line, and Canadian Pacific have each
filed evidence disclaiming any knowledge on NKCR’s stated purposes for conducting
jurisdictional discovery; that is, exploring the circumstances of this interchange, any
partnerships or agreements to pull the car into or through Nebraska, and any
knowledge of the railcar's travel route and whereabouts. These Third Party
Defendants state they lack information about the railcar’s whereabouts after they
returned it to the interchange. And all three specifically aver that they do not have
contractual relationships that would have allowed a third-party to pull the railcar into
Nebraska on their behalf. Based on this record, there are no necessary facts that are
sufficiently disputed or unclear as to warrant jurisdictional discovery, (Shoemoney,
No. 8:09CV131, 2009 WL 1383281, at *6), and the existence of additional information
to be gleaned from discovery appears to be purely speculative. Discovery will not be
permitted and the motion at Filing No. 142 will be denied.

                                           10
  8:20-cv-00201-JMG-CRZ Doc # 153 Filed: 02/05/21 Page 11 of 11 - Page ID # 759




       For clarity, the undersigned takes no position on the merits of the pending
motions to dismiss. This order simply concludes that NKCR has failed to establish
that there are unclear or ambiguous jurisdictional facts or that discovery is necessary
to fully litigate the jurisdictional issues.


       Accordingly, IT IS ORDERED NKCR’s Motions for Jurisdictional Discovery
(Filing Nos. 126 and 142) are denied in their entirety.



       Dated this 5th day of February, 2021.

                                                    BY THE COURT:

                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge




                                               11
